Exhibit 10.11
 
 
SECOND ADDENDUM TO THE EMPLOYMENT AGREEMENT BETWEEN
VERTEX ENERGY, INC.


and


GREG WALLACE


THIS SECOND ADDENDUM (this “Addendum”) made this 15th day of June, 2012 by and
between GREG WALLACE (hereinafter “Wallace”) and VERTEX ENERGY, INC., a Nevada
corporation, (hereinafter referred to as the “Company”), to the Employment
Agreement originally executed on or about January 1, 2007, amended on or about
February 22, 2010, and modified by that certain Addendum to Employment Agreement
entered into on July 5, 2011, as amended, modified and added to from time to
time, the "Agreement" between the same parties.


W I T N E S S E T H:


WHEREAS, both parties have agreed to make the following Addendum to the
Agreement simultaneously with the execution thereof;


NOW THEREFORE, in consideration of the contractual terms and conditions agreed
in the Agreement, as amended by this Addendum, and of the mutual terms,
conditions and covenants of the parties set forth in the Agreement as amended,
and this Addendum thereto, the parties hereto amend the Agreement as follows,
which Addendum shall control over any inconsistent terms elsewhere in the
Agreement; and


Effective with the execution of this Addendum, the Agreement incorporates into
and makes a part of the Agreement the additions and modifications as follows,
which additions and modifications are approved, acknowledged and ratified by
each Party.


1.           The Following Section shall be considered added to and as a part of
the Agreement for all purposes, with the execution of this Addendum, to wit:


“2012 – 2015 Commission Compensation”


The Company hereby sets the bonus compensation for the period from January 1,
2012 to December 31, 2014 as provided below.  Commission compensation will be
provided to Wallace if and only if the Company earns Adjusted Gross Margin (as
defined below) recorded in the Company’s General Ledger.


Period:  January 1, 2012 to December 31, 2014 (each calendar year, a “Commission
Year”)


Commission Compensation -


The Company agrees to pay commissions to Wallace for each Commission Year,
calculated at 10% of the Commission Year's "Adjusted Gross Margin" on the Vertex
Refining and Marketing book of business managed by Greg Wallace (the “Earned
Bonus Commission”).  In addition to Earned Bonus Commission, in the event that
year end Adjusted Gross Margin exceeds $2,477,393 (for the 2012 Commission Year)
(the “Adjusted Gross Margin Limit”) in any Commission Year, Wallace shall earn
(in addition to the Earned Bonus Commission), commission on the amount exceeding
such Adjusted Gross Margin Limit (“Exceeded Commission”) at a rate of 5%, which
will be paid out according to the detailed schedule provided below similar to
the Earned Bonus Commission.  Exceeded Commission levels will be established and
documented on a yearly basis.  Commissions shall be calculated and paid based on
quarterly and year-end reports.  "Adjusted Gross Margin" is defined as Gross
Margin minus general and administrative overhead directly related to the
segments of Vertex Refining and Marketing which relates to business conducted in
Port Arthur and managed by Wallace and excludes the re-refining of certain oil
feedstock referred to as the “Thermal/chemical extraction process”
(“TCEP”).  Final year-end commission calculations shall be made after year-end
close of accounting records and no later than April 20th of each year following
the applicable Commission Year in which the Commission Compensation is to be
earned (i.e., 2013 for Commission Compensation earned in the 2012 Commission
Year, each a “Payment Year”).
 
 
 
 

--------------------------------------------------------------------------------

 


Payments of Commissions due for each Payment Year shall be paid in three (3)
installments according to the following schedule and adjusted annually subject
to earnings criteria and cash flows available, to wit (the “Installment
Payments”):


 
·
The First Installment shall be payable on May 25th of the applicable Payment
Year, in the amount of 25% of the prior Commission Year’s Earned Bonus
Commission and Exceeded Commission (the “First Installment Payment”); provided
however, that such First Installment Payment will not exceed 50% of the
cumulative Adjusted Gross Margin for the first quarter of the applicable Payment
Year.



 
·
The Second Installment shall be payable on August 25th of the applicable Payment
Year, in the amount of 25% of the prior Commission Year’s Earned Bonus
Commission and Exceeded Commission, plus any accumulated and unpaid carried
forward bonus not paid in the First Installment (the “Second Installment
Payment”); provided however, that such Second Installment Payment will not
exceed 50% of the cumulative Adjusted Gross Margin for the second quarter of the
applicable Payment Year.



 
·
The Third Installment shall be payable on November 25th of the applicable
Payment Year, in the amount of 50% of the prior Commission Year’s Earned Bonus
Commission and Exceeded Commission, plus any accumulated and unpaid carried
forward bonus not paid in the First and Second Installments (the “Third
Installment Payment”); provided however, such Third Installment Payment will not
exceed 50% of the cumulative Adjusted Gross Margin for the third quarter of the
applicable Payment Year. Any excess commission due and payable after the payment
of the Third Installment, shall accumulate and carry forward for payment
calculations applicable to the First Installment due for the following Payment
Year.”



Period:  January 1, 2015 to December 31, 2015 (“2015 Commission Year”)
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Commission Compensation –


The Company agrees to pay commissions to Wallace for the 2015 Commission Year,
calculated at 15% of the Commission Year's "Adjusted Gross Margin" on the Vertex
Refining and Marketing book of business managed by Greg Wallace (the “Earned
Bonus Commission”).  All payment schedules and installments to be the same as
prior years.
 
2.           Installment Payments shall continue to be due pursuant to the
schedule above for each Payment Year applicable to a Commission Year, ending on
the earlier of (a) the termination date of Wallace’s employment with the
Company, provided that Wallace shall earn commission compensation for the then
Commission Year due to Wallace through the date of such termination only; and
(b) November 25, 2015 (the “Final Regular Payment Date”).  In the event that any
accrued and unpaid Earned Bonus Commission or Exceeded Commission remains
outstanding on the Final Regular Payment Date, such remaining Earned Bonus
Commission and Exceeded Commission (the “Remaining Bonus”) shall continue to
accrue to Wallace and be paid based on the Installment Payments above with the
“prior Commission Year’s Earned Bonus Commission and Exceeded Commission” being
substituted with the Remaining Bonus for any and all purposes and the “Payment
Year” being the applicable calendar year, with any unpaid amount of the
Remaining Bonus continuing to accrue year after year until paid pursuant to the
Installment Payments described above, if ever; provided further that the
Company’s obligation to pay any Remaining Bonus or accrued and unpaid bonus to
Wallace shall cease on the second anniversary of the termination date of
Wallace’s employment with the Company (“Bonus Payment Termination Date”), and
any Remaining Bonus or accrued and unpaid bonus not paid by such Bonus Payment
Termination Date shall be automatically forgiven and waived, and Wallace shall
be deemed to have automatically released the Company’s obligation to make such
payment (“Forgiveness” which shall refer to Wallace’s release of the Company’s
obligation to make any such payment and confirmation that no such payment is
due).


3.           All unpaid and accrued installment payments will accrue interest at
the rate of LIBOR + 3% per annum until paid or subject to Forgiveness (LIBOR to
be determined as of May 25th  of each Commission Year).  Any unpaid interest
will accrue to the next payment, subject to the limitations described above or
Forgiveness.


4.           Each of the parties agrees and confirms by signing below that they
have received valid consideration in connection with this Addendum and the
transactions contemplated herein.


5.           The parties hereby reaffirm all terms, conditions, covenants,
representations and warranties made in the Agreement, to the extent the same are
not amended, modified or added to hereby.
 
6.           Upon the effectiveness of this Addendum, each reference in the
Agreement to “Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to such Agreement as modified hereby.
 
7.           Except as specifically modified or added to herein, the Agreement
and the terms and conditions thereof shall remain in full force and effect.
 
8.           This Addendum may be executed in several counterparts, each of
which is an original.  It shall not be necessary in making proof of this
Addendum or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Addendum signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original.  A photocopy of this Addendum shall be effective as an
original for all purposes.
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the day
and year first above written.


COMPANY:
 
Vertex Energy, Inc.
 
By: /s/ Benjamin P. Cowart              
Name:    Benjamin P. Cowart
 
Title:      President
 
WALLACE:
 
Greg Wallace
 
/s/ Greg Wallace                                 
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 